Title: From Thomas Jefferson to Messrs. Robert & Hugh Ingram, 18 August 1789
From: Jefferson, Thomas
To: Messrs. Robert & Hugh Ingram



Gentlemen
Paris Aug. 18. 1789

I am honored with your favor of the 10th. I am an utter stranger to every thing relative to the Brig Dart which you mention to me, but shall be willing to do whatever the case may admit of. At present, and probably for a considerable time to come, the government is too much otherwise occupied, perhaps too much constrained to take up anything of th[at kind]. I have the honor
